Exhibit 10.1

 

Mast Therapeutics, Inc.

 

Lock-Up Agreement

 

January 6, 2017

 

This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among Mast Therapeutics, Inc. (the “Parent”), Victoria Merger Corp., (“Merger
Sub”), and Savara Inc. (the “Company”), dated as of January 6, 2017. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Merger Agreement.

 

In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned, by executing this
Agreement, agrees that, without the prior written consent of the Parent, during
the period commencing at the Effective Time and continuing until the time set
forth in the following paragraph, the undersigned will not: (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, make
any short sale or otherwise transfer or dispose of or lend, directly or
indirectly, any shares of Common Stock of Parent (the “Parent Common Stock”) or
any securities convertible into, exercisable or exchangeable for or that
represent the right to receive Parent Common Stock (including without
limitation, Parent Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (the
“Securities”); (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Parent Common Stock or such other securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect
to, the registration of any Parent Common Stock or any security convertible into
or exercisable or exchangeable for Parent Common Stock; or (4) publicly disclose
the intention to do any of the foregoing (each of the foregoing restrictions,
the “Lock-Up Restrictions”).

 

Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective with respect to one
third (1/3) of the Securities on each of (i) the six (6) month anniversary of
the Closing Date, (ii) the eight (8) month anniversary of the Closing Date and
(iii) the ten (10) month anniversary of the Closing Date. The period during
which the Lock-Up Restrictions apply to any particular portion of the Securities
shall be deemed the “Lock-Up Period” with respect thereto.

 

The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction with respect to any
then-subject Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Securities even
if such Securities would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Securities or with respect to any security that includes, relates to, or derives
any significant part of its value from such Securities.

 

Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or gifts or charitable contribution(s), (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iii) if the undersigned is a corporation,
partnership, limited liability company, trust or other business entity (1) to
another corporation, partnership, limited liability company, trust or other
business entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(2) as distributions of shares of Parent Common Stock or any security
convertible into or exercisable for Parent Common Stock to limited partners,
limited liability company members or stockholders of the undersigned or holders
of similar equity interests in the undersigned, (iv) if the undersigned is a
trust, to the beneficiary of such trust, (v) by testate succession or intestate
succession, (vi) to any immediate family member, any investment fund, family
partnership, family limited liability company or other entity controlled or
managed by the undersigned, (vii) to a nominee or custodian of a person or
entity to whom a disposition or transfer would be

 

--------------------------------------------------------------------------------

 

permissible under clauses (i) through (vi), (viii) to Parent in a transaction
exempt from Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) upon a vesting event of the Securities or upon the exercise
of options or warrants to purchase Parent Common Stock on a “cashless” or “net
exercise” basis or to cover tax withholding obligations of the undersigned in
connection with such vesting or exercise (but for the avoidance of doubt,
excluding all manners of exercise that would involve a sale in the open market
of any securities relating to such options or warrants, whether to cover the
applicable aggregate exercise price, withholding tax obligations or otherwise),
(ix) to Parent in connection with the termination of employment or other
termination of a service provider and pursuant to agreements in effect as of the
Effective Time whereby Parent has the option to repurchase such shares or
securities, (x) acquired by the undersigned in open market transactions after
the Effective Time, (xi) pursuant to a bona fide third party tender offer,
merger, consolidation or other similar transaction made to all holders of the
Parent’s capital stock involving a change of control of the Parent, provided
that in the event that such tender offer, merger, consolidation or other such
transaction is not completed, the Securities shall remain subject to the
restrictions contained in this Agreement, or (xii) pursuant to an order of a
court or regulatory agency; provided, in the case of clauses (i)-(vii), that (A)
such transfer shall not involve a disposition for value and (B) the transferee
agrees in writing with Parent to be bound by the terms of this Agreement; and
provided, further, in the case of clauses (i)-(x), no filing by any party under
Section 16(a) of the Exchange Act shall be required or shall be made voluntarily
in connection with such transfer.  For purposes of this Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.  

 

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to Parent’s equity incentive plans, including the
“net” exercise of such options in accordance with their terms and the surrender
of Parent Common Stock in lieu of payment in cash of the exercise price and any
tax withholding obligations due as a result of such exercise (but for the
avoidance of doubt, excluding all manners of exercise that would involve a sale
in the open market of any securities relating to such options, whether to cover
the applicable aggregate exercise price, withholding tax obligations or
otherwise); provided that it shall apply to any of the Securities issued upon
such exercise, (ii) conversion or exercise of warrants into Parent Common Stock
or into any other security convertible into or exercisable for Parent Common
Stock that are outstanding as of the Effective Time (but for the avoidance of
doubt, excluding all manners of conversion or exercise that would involve a sale
in the open market of any securities relating to such warrants, whether to cover
the applicable aggregate exercise price, withholding tax obligations or
otherwise); provided that it shall apply to any of the Securities issued upon
such conversion or exercise, or (iii) the establishment of any contract,
instruction or plan (a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act; provided that no sales of the
Securities shall be made pursuant to such a Plan prior to the expiration of the
applicable Lock-Up Period, and such a Plan may only be established if no public
announcement of the establishment or existence thereof and no filing with the
Securities and Exchange Commission or other regulatory authority in respect
thereof or transactions thereunder or contemplated thereby, by the undersigned,
Parent or any other person, shall be required, and no such announcement or
filing is made voluntarily, by the undersigned, Parent or any other person,
prior to the expiration of the applicable Lock-Up Period.  In furtherance of the
foregoing, Parent and its transfer agent and registrar are hereby authorized to
decline to make any transfer of shares of Parent Common Stock if such transfer
would constitute a violation or breach of this Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated pursuant
to its terms.

The undersigned understands that Parent, the Merger Sub and the Company are
entering into the Merger Agreement in reliance upon this Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Printed Name of Holder

 

 

 

 

By:

 

 

 

Signature

 

 

 

 

 

 

 

 

Printed Name of Person Signing

 

(and indicate capacity of person signing if

 

signing as custodian, trustee, or on behalf of an entity)

 

 

 